STORY, Gircuit Justice.
To maintain the first count, it must be shown that the plais-ter was brought from a foreign port, but the whole evidence in the case shows that it was brought from a port within the district of Penobscot. To maintain, the sec*607ond count, it mnst, according to its allegations, be shown that the lading was at' a port in Nova Scotia; and for the reason which I have already stated, this count also cannot be supported. I do not find that the third count alleges any offence, for the commission of which a forfeiture of the schooner Would have been incurred. It is apparently founded on the 15th section of the coasting act, which certainly will not support it; and no other section of that or any other statute has been shown to the court, which countenances the forfeiture. I must, therefore pronounce also that the United States can take nothing by this count in the information.
Whether the facts in the case would have supported a prosecution for a forfeiture under other provisions of our statutes, it is not now necessary to consider. But I must say, that there have been great irregularities in the conduct of this vessel, which have not left her without heavy suspicions. I affirm the decree of the district court, but shall certify reasonable cause of seizure. Restored.